      Case 1:17-cv-09276-PAE-BCM Document 440 Filed 02/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 THE BARTER HOUSE, INC., and BRIAN DIMARCO,

                                          Plaintiffs,                 17 Civ. 9276 (PAE) (BCM)
                          -v-
                                                                                ORDER
 INFINITY SPIRITS LCC, a limited liability company, DON
 GOOD TEQUILA COMPANY, LLC, a limited liability
 company, EUROPEAN INFINITY GROUP INC., a
 corporation, and BRIAN HOPKINS, an individual,

                                          Defendants.


PAUL A. ENGELMAYER, District Judge:

        The Court understands that the majority of the jury trials that have been given priority

over this case for the week of March 8, 2021 will not be going forward this quarter.

Accordingly, there is a higher chance than previously that this case will be offered an

opportunity to proceed with trial. The Court will immediately update counsel and the parties in

the event that this case is offered a trial date.

        As stated in the Court’s November 12, 2020 Order, Dkt. 434, counsel, including Mr.

Hopkins, are responsible for assuring that they, and all trial witnesses, (1) are available to attend

the trial in person on the dates set, and (2) will be in full compliance with all public health

requirements governing travel to New York City and entry into this courthouse, including any

requirements of advance quarantines.

        Plaintiffs have previously consented to a bench trial. Dkt. 429. In the event that Mr.

Hopkins is unable or unwilling to travel to the United States and comply with all quarantine

requirements, the Court remains ready and available to conduct a remote bench trial. Should a
      Case 1:17-cv-09276-PAE-BCM Document 440 Filed 02/12/21 Page 2 of 2




Mr. Hopkins choose not to appear for a jury trial as schedule, the Court will entertain a motion,

supported by legal authority, to treat his non-appearance as waiving his right to a jury trial.

       Plaintiffs are directed to serve forthwith a copy of this order on Mr. Hopkins and file an

affidavit stating that they have done so.



       SO ORDERED.

                                                                
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: February 12, 2021
       New York, New York




                                                  2
